DETAILED ACTION
	This is in response to the RCE filed on April 16th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 3/22/21, with respect to the 112 rejection have been fully considered and are persuasive.  Applicant remarks, along with the supporting disclosure overcome the indefiniteness.  The 112 rejection of claims 4 and 16 has been withdrawn.  However, a new rejection is made in view of the amendment to claim 1, see below.

Applicant’s arguments, see pg. 10-13, filed 3/22/21, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. US 2019/0392354 A1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The word “around” in claims 1 and 13 is a relative term which renders the claim indefinite.  The phrase “time window around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is unclear how close in time something would have occur to be included as “around” a particular alarm (e.g. 1 sec, 1 hour, 1 day, etc.).  Claims 2-12 and 14-20 do not cure this deficiency and therefore are also rejected based on their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montreuil et al. US 2011/0153236 A1 in view of Pignataro et al. US 2019/0182103 A1 and Yang et al. US 2019/0392354 A1.

Regarding claim 1, Montreuil discloses a method for managing alarms in a network having defined alarm thresholds (abstract, paragraph 8, Fig. 2);
identifying a first set of alarms based on data in a knowledge base (database stores alarm information – paragraphs 25, 68, 90 and Fig. 3);
determining at least one attribute for each alarm in the first set of alarms (multiple “attributes” are saved for evaluation including source location, value, type, length, etc. – see paragraphs 13, 28-29 and 88);
change at least one threshold in the defined alarm thresholds (threshold adjustment – paragraphs 63 and 112-113, Fig. 11),  to reduce power consumption of network resources (the purpose of Montreuil is to perform real-time monitoring for power anomalies to prevent excess power consumption – abstract, paragraph 16) wherein the at least one attribute includes at least one of a persistence time for one or more alarms in the first set of alarms, an alarm group derived from the first set of alarms, and predictions for alarms (resolution time is logged – see paragraph 88 and Fig. 18, this would lead to an attribute representing a persistence time for an alarm; also determine anomaly type – paragraphs 13, 29 and 63, this would indicate an alarm group; and use history to predict failure – see paragraph 92; this reads on predictions for alarms).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Montreuil with the machine learning model taught by Yang for the purpose of predicting network alarms.  Yang discloses machine learning is necessary to predict alarms in advance, because the stream of real-time may be impossible for an administrator / human to analyze, thus machine learning that predicts events will provide network optimization (paragraphs 52 and 70).

The combination of Montreuil and Yang does not explicitly disclose wherein the model is implemented by one or more machine learning modules that are configured to determine optimal values for management the first set of alarms.  But this is taught by Pignataro as using 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Montreuil and Yang with the machine learning to determine optimal values for network management.  Pignataro teaches that machine learning helps predict risk/failure and derive a solution (paragraphs 12-13).

Regarding claim 2, Montreuil discloses the at least one attribute is a persistence time for each alarm in the set of alarms (resolution time – paragraph 88).

Regarding claim 3, Montreuil discloses the persistence time for each alarm is based on at least one historical time when the alarm was automatically resolved without intervention (not all alarms require action, see paragraph 68 which teaches displaying solution OR course of action; historical resolution times are logged – see Figs. 17-18).

Regarding claim 4, Montreuil discloses at least an iterative algorithm to determine the persistence time for each alarm in the first set of alarms (see paragraph 88 and 18 which show listing occurrence time and recovery time thereby providing “persistence time”).  Montreuil does not explicitly disclose setting the persistence time because as defined by claim 3, the persistence time is based on a historical time when the alarm was resolved.  Thus, the persistence time is already set.  



Regarding claim 6, Montreuil discloses:
filtering out alarms from the second set of alarms that do not satisfy a criteria (filter events – paragraph 69);
generating alarm predictions for the remaining alarms in the second set of alarms based on the pattern (event signature history provides predictions – paragraph 92; this is also taught by Li – see paragraphs 42-43).
Montreuil does not explicitly disclose determining a pattern among remaining alarms in the second set of alarms that were not filtered out.  But this is taught by Yang as identifying patterns among alarms (paragraph 53).  The motivation to combine is the same as that given above (i.e. determining relationships using machine learning allows predictions to be made).

Regarding claim 8, Montreuil discloses the at least one attribute is an alarm group derived from alarms in the first set of alarms (determine anomaly type – paragraphs 13, 29 and 63)

Regarding claim 9, Montreuil discloses identifying alarms in the first set of alarms that originate from a same cause as an alarm in the first set of alarms (determine source / source locator – paragraph 12);


Regarding claim 12, Montreuil discloses the attribute includes determining persistence time for each alarm, the alarm group, and the alarm predictions (resolution time is logged – see paragraph 88 and Fig. 18, this would lead to an attribute representing a persistence time for an alarm; also determine anomaly type – paragraphs 13, 29 and 63, this would indicate an alarm group; and use history to predict failure – see paragraph 92; this reads on predictions for alarms).
Montreuil does not explicitly disclose the model is generated based on the persistence time, the alarm group, and the alarm predictions.  However, Yang discloses building a model based on attributes as explained above in the rejection of claim 1.  The motivation to combine is the same as that previously given.

Regarding claim 13, it is a system claim that corresponds to the method of claim 1.  Therefore, it is rejection for the same reasons given above.  Montreuil explicitly discloses the method is implemented by a system having a memory and processor (see paragraphs 25, 67 and Figs. 1-3).

Regarding claims 14-16, they correspond to dependent claims 2-4 respectively, so they are rejected for similar reasons.

Regarding claims 17-18, they are system claims that correspond to the method of claims 5-6, and so they are rejected for similar reasons.

Regarding claims 19-20, they are system claims that corresponds to the method of claims 8-9 respectively, therefore they are rejected for similar reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Montreuil, Pignataro and Yang in view of Eder US 2016/0196587 A1.

Regarding claim 7, Montreuil does not explicitly disclose using a decision-tree algorithm but this is well-known in the art.  For example, Eder explicitly discloses that a decision-tree is a known pattern identification algorithm (paragraph 231).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Montreuil, Pignataro and Yang with the decision tree algorithm taught by Eder for the purpose of identifying patterns.  This is merely the combination of a known technique according to its established function in order to yield a predictable result.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Montreuil, Pignataro and Yang in view of Vishwakarma US 2013/0006903 A1.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Montreuil, Pignataro and Yang with the accuracy determination and adjustment taught by Vishwakarma for the purpose of improving network fault alarm resolution and prediction.  One of ordinary skill in the art would understand that better predictions could be made with more accurate information.  Also, determining accuracy allows a model to be evaluated which can then be used to improve the model.

Regarding claim 11, Montreuil discloses generating a set of alarms received in real-time from the network (real-time monitoring – abstract; receive alarms from network – paragraphs 68, 94 and Figs. 1-2); comparing the set of alarms received in real-time to the knowledge base relative to the at least one attribute (paragraph 88), the at least one attribute including a first attribute and a second attribute (attributes can include time, type, etc. - see Figs. 17-18), the first attribute corresponding to predicted alarms and the second attribute corresponding to persistence times (paragraphs 88, 92, Fig. 18);
maintaining one or more count values based on the comparisons (event counter – see paragraph 69; also log events in database – see paragraph 88, number of logs functions as a count value); and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fieres et al. US 2019/0065985 A1 discloses using machine learning to detect anomalies in a computer system (abstract).
Thottan et al. US 2004/0168100 A1 discloses network fault prediction using a management information base (abstract, paragraph 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975